Citation Nr: 1743299	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-32 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.
	
2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his daughter



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1982 to August 2002.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran initially testified at a hearing before a Veterans Law Judge in November 2011.  In November 2013, the Board remanded the Veteran's claims further development.  The requested development was completed, and the case   was returned to the Board for further appellate action. In February 2017, the Board noted that the Veterans Law Judge who conducted the November 2011 hearing was no longer with the Board and remanded the matter in order to give the Veteran the opportunity to testify at another Board hearing.  In May 2017, the Veteran testified 
at a hearing before the undersigned Veterans Law Judge. Transcripts of both hearings are of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Board notes that in 2016 the Veteran submitted Disability Benefits Questionnaires (DBQs) completed by Dr. Kaler and private chiropractor Dr. Bretz. Dr. Kaler indicated that the Veteran had between two and four weeks of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician over the past 12 months; however, treatment records confirming such are not of record. Additionally, Dr. Bretz noted the Veteran had severe bilateral lower extremity radiculopathy, which         is inconsistent with the other medical evidence of record. Treatment records from these providers should be requested.  A new VA examination should also be scheduled.

The Veteran also argues that he is unemployable due to service connected disability.  However, the evidence indicates the Veteran has his own business,      and aVA treatment record from May 2017 shows he continues to meet with clients. On remand, the Veteran should be asked to complete an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, showing his income and to submit evidence to corroborate his income, such as copies of tax returns for the period of the claim in which he alleges he has been unemployable due to service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed back disability, to include Dr. Kalen and Dr. Bretz.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified       of such.

2.  The Veteran should be asked to provide an updated     VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability showing his income from his business. He should also be asked to submit copies of his income tax returns for the period he claims to have been unemployable, or other proof of income from his private business.

3.  Schedule the Veteran for a VA spine examination to address the current nature and severity of his service-connected degenerative disc disease of the lumbar spine.  All indicated studies should be conducted, including range of motion and neurological evaluation and the results should be reported.

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated, to include the issue        of entitlement to a total disability rating based on unemployability.  If the benefits sought on appeal
remain denied, the appellant and his representative should be furnished a supplemental statement of the   case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




